Per Curiam.

The justice below rendered judgment in favor of the defendant dismissing the case on the ground that the summons was served on the 4th day of July, which was a legal holiday, holding that the service of process on that day was illegal. In this he erred. Didsbury v. Van Tassell, 56 Hun, 423. In that case the summons was served on Christmas day, and the service was sustained as valid. At page 426 the court says: “It would have been easy to prohibit the commencement of actions and the tran*784saction of legal business upon holidays and make them Sundays for all purposes, but it was not done, and the issuance and service of legal process remains unrestricted as it was anterior to this law, and holidays are yet juridical.”
A similar question arose and was similarly decided in the case of Matter of Bornemann, 6 App. Div. 524, on the authority of the case first above cited. It follows that the judgment must be reversed. . ' .
Present: Beekman, P. J., Gildersleeve and Giegerich, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.